Name: Commission Regulation (EEC) No 2052/91 of 12 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/18 Official Journal of the European Communities 13 . 7 . 91 COMMISSION REGULATION (EEC) No 2052/91 of 12 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1963/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 (J), as last amended by Regulation (EEC) No 2041 /91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (s) shall be as set out in the Annexes hereto . 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 13 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 13 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66 . O OJ No L 162, 26. 6 . 1991 , p . 27 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 182, 8 . 7. 1991 , p. 44. Is) OJ No L 167, 25. 7 . 1972, p . 9 . (Ã  OJ No L 201 , 31 . 7 . 1990, p . 11 . O OJ No L 169, 29. 6 . 1991 , p . 16. (8) OJ No L 186, 12. 7. 1991 , p . 47. O OJ No L 266, 28 . 9. 1983, p. 1 . No L 187/ 1913 . 7. 91 Official Journal of the European Communities , ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 (') 8 (') 9 (') 10 (1 ) 11 (1) 12 (') 1 . Gross aids (ECU) : I  Spain 17,993 18,271 18,549 16,732 16,212 16,490  Portugal 24,963 25,241 25,519 23,702 23,182 23,460  Other Member States 17,993 18,271 18,549 16,732 16,212 16,490 2. Final aids : ||| IIl Seed harvested and processed in : I IIIIl  Federal Republic of Germany (DM) 42,36 43,01 43,67 39,39 38,17 38,82  Netherlands (Fl) 47,73 48,46 49,20 44,38 43,00 43,74  BLEU (Bfrs/Lfrs) 873,67 887,17 900,67 812,44 787,19 800,69  France (FF) 142,07 144,26 146,46 132,11 128,00 130,20  Denmark (Dkr) 161,58 164,07 166,57 150,25 145,58 148,08  Ireland ( £ Irl) 15,812 16,056 16,300 14,704 14,247 14,491  United Kingdom ( £) 14,211 14,434 14,657 13,199 12,780 13,002  Italy (Lit) 31 694 32183 32 673 29 473 28 557 28 956  Greece (Dr) 4 464,69 4 524,65 4 566,98 4 058,87 3 920,03 3 869,91  Spain (Pta) 2 760,40 2 801,44 2 842,47 2 573,01 2 496,97 2 527,39  Portugal (Esc) 5 252,22 5 303,72 5 352,01 4 966,99 4 859,55 4 882,57 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 7 0 8 0 9 0 10 o 11 (1) 120 1 . Gross aids (ECU) :  Spain 19,243 19,521 19,799 17,982 17,462 17,740  Portugal 26,213 26,491 26,769 24,952 24,432 24,710  Other Member States 19,243 19,521 19,799 17,982 17,462 17,740 2. Final aids : ||||\ II Seed harvested and processed in : ||||I ||I  Federal Republic of Germany (DM) 45,30 45,96 46,61 42,33 41,11 41,76  Netherlands (Fl) 51,04 51,78 52,52 47,70 46,32 47,06  BLEU (Bfrs/Lfrs) 934,37 947,87 961,37 873,14 847,89 861,39  France (FF) 151,94 154,13 156,33 141,98 137,87 140,07  Denmark (Dkr) 172,80 175,30 177,79 161,48 156,81 159,30  Ireland ( £ Irl) 16,910 17,155 17,399 15,802 15,345 15,589  United Kingdom ( £) 15,205 15,429 15,652 14,194 13,775 13,996  Italy (Lit) 33 896 34 385 34 875 31 674 30 758 31 158  Greece (Dr) 4 779,84 4 839,80 4 882,13 4 374,02 4 235,18 4 185,06  Spain (Pta) 2 948,94 2 989,97 3 031,01 2 761,54 2 685,50 2 715,92  Portugal (Esc) 5 513,06 5 564,56 5 612,85 5 227,83 5 120,40 5 143,42 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. No L 187/20 Official Journal of the European Communities 13. 7. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 (') 2nd period 9 (') 3rd period 10 (') 4th period 11 0 1 . Gross aids (ECU):  Spain 26,000 25,645 25,982 25,301 25,147  Portugal 35,016 32,832 33,163 32,494 32,349  Other Member States 22,776 20,592 20,923 20,254 20,109 2. Final aids : Il (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 53,62 48,48 49,26 47,68 47,34  Netherlands (Fl) 60,41 54,62 55,50 53,72 53,34  BLEU (Bfrs/Lfrs) 1 105,92 999,87 1 015,94 983,46 976,42  France (FF) 179,83 162,59 165,20 159,92 158,77  Denmark (Dkr) 204,53 184,91 187,89 181,88 180,58  Ireland ( £ Irl) 20,015 18,096 18,387 17,799 17,671  United Kingdom ( £) 17,315 16,249 16,515 15,978 15,859  Italy (Lit) 40 119 36 272 36 855 35 676 35 421  Greece (Dr) 4 418,35 5 083,85 5 130,45 4 913,34 4 872,39  Portugal (Esc) 7 363,14 6 898,27 6 954,89 6 805,36 6 775,72 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 077,22 3 927,31 3 977,08 3 874,98 3 853,16  in another Member State (Pta) 4 147,42 3 994,75 4 043,61 3 943,39 3 922,88 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,053090 2,051320 2,049970 2,048810 2,048810 2,045900 Fl 2,313750 2,311960 2,310450 2,309100 2,309100 2,305250 Bfrs/Lfrs 42,278500 42,242300 42,210300 42,184900 42,184900 42,113000 FF 6,970980 6,969600 6,967840 6,965730 6,965730 6,957120 Dkr 7,941650 7,935850 7,931550 7,927170 7,927170 7,916780 £Irl 0,767913 0,767961 0,767928 0,768019 0,768019 0,767548 £ 0,697666 0,698373 0,698885 0,699264 0,699264 0,699612 Lit 1 528,96 1 530,80 1 532,56 1 534,35 1 534,35 1 541,38 Dr 224,49700 226,34200 228,22300 230,24400 230,24400 236,77300 Esc 179,28400 180,54500 181,13700 181,69400 181,69400 183,62600 Pta 129,05100 129,30900 129,55800 129,76500 129,76500 130,35800